Citation Nr: 9929590	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability is well 
grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for tinnitus is well grounded.

3.  Whether the veteran's claim of entitlement to service 
connection for a left ankle disability is well grounded.

4.  Whether the veteran's claim of entitlement to service 
connection for a left lower leg disability is well grounded.

5.  Whether the veteran's claim of entitlement to service 
connection for a pulmonary disability is well grounded.

6.  Whether the veteran's claim of entitlement to service 
connection for a disability causing rectal bleeding is well 
grounded.

7.  Whether the veteran's claim of entitlement to service 
connection for peptic ulcer disease is well grounded.

8.  Whether the veteran's claim of entitlement to service 
connection for a skin disorder, including due to Agent Orange 
exposure is well grounded. 

9.  Whether the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder (PTSD) is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968 and from October 1968 to September 1971.  He 
served in Vietnam and was awarded the Combat Action Ribbon.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in January 1997, and the veteran 
appealed.  Each of the claims at issue has been denied by the 
RO as not well grounded.  Service connection is in effect for 
PTSD, which is evaluated as 100 percent disabling.  The Board 
has recharacterized the RO's denial of service connection for 
chronic obstructive pulmonary disease and bronchitis as a 
denial of service connection for a pulmonary disability.

FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran has a current bilateral hearing loss 
disability per 38 C.F.R. § 3.385 (1998), or that it is 
related to service. 

2.  There is no competent medical evidence of record showing 
that the veteran's current tinnitus disability, which was 
first diagnosed in September 1995, is related to service.

3.  There is no competent medical evidence of record showing 
that the veteran's current left ankle disability, which was 
first diagnosed in July 1996, is related to service.

4.  There is no competent medical evidence of record showing 
that the veteran has a current left lower leg disability, or 
that it is related to service.

5.  There is no competent medical evidence of record showing 
that the veteran's current pulmonary disability, which was 
first diagnosed in January 1997, is related to service.

6.  There is no competent medical evidence of record showing 
that the veteran's current hemorrhoids, diverticula, or colon 
polyps (claimed as disability causing rectal bleeding), which 
were first diagnosed in and after July 1996, are related to 
service.

7.  There is no competent medical evidence of record showing 
that the veteran's current peptic ulcer disease, which was 
first competently shown in October 1996, is related to 
service.

8.  There is no competent medical evidence of record showing 
that the veteran's current skin disabilities, which were not 
shown prior to 1995, are related to service, including to any 
in-service Agent Orange exposure.  Chloracne has not been 
diagnosed. 

9.  There is a service-connected PTSD, a current diagnosis of 
panic disorder, and competent medical evidence of a nexus 
between the two.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a left ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for a left lower leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for a pulmonary 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for a disability causing 
rectal bleeding is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The claim for service connection for peptic ulcer disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim for service connection for a skin disorder, 
including due to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

9.  The claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for multiple 
disabilities.  In the interest of clarity, law and 
regulations pertinent to service connection claims will first 
be set forth, followed by factual backgrounds and analyses of 
the claims at issue.  Laws and regulations specific only to 
the hearing loss disability, peptic ulcer disease, and Agent 
Orange exposure claims will be set forth where pertinent 
below.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The veteran has essentially alleged that tinnitus, bilateral 
hearing loss disability, and panic disorder were the result 
of disease or injury which occurred in combat.  38 U.S.C.A. 
§ 1154(b) (West 1991) provides that, with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."

The Court of Veterans Appeals in Caluza v. Brown 7 Vet. App. 
498 (1995) emphasized that 38 U.S.C.A. § 1154(b) "relaxes 
the evidentiary requirements for adjudication of certain 
combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat.  7 Vet. App. at 507.  Most recently, in 
Kessel v. West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999) 
(en banc), at 6-13, the Court indicated that there has been a 
long line of unbroken cases since Caluza to the effect that 
the combat evidence rule applies only with respect to 
assertions as to what happened during combat, and that it is 
not a substitute for a claimant supplying competent medical 
evidence of a current disability and competent medical 
evidence of a nexus between such current disability and an 
in-service disease or injury before the claim may be 
considered to be well grounded and may be considered on its 
merits.


Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three prong test listed 
above is known as the Caluza well groundedness test.

Entitlement to service connection for bilateral hearing loss 
disability

Pertinent law and regulations

Effective from April 3, 1990 (see 55 Fed. Reg.12349) (Apr. 3, 
1990), for VA compensation and pension purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  The 
disability need not be shown in service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  "If evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service. 
. . . " Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Factual background

The veteran contends that a bridge was blown up in Vietnam 
while he was in a combat type situation, that he now has 
bilateral hearing loss disability, and that the explosion 
caused the current hearing loss disability.

The veteran's service medical records do not show treatment 
for hearing loss and they do not show hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  The veteran's ears 
were normal clinically and his hearing per whispered voice 
testing was 15/15 on service discharge examination in 
September 1971.  

There are no records of treatment for hearing loss contained 
in the claims folder for many years after service.  

There are recent VA medical records contained in the claims 
folder containing assessments concerning hearing loss which 
were rendered without conducting audiometric testing which is 
required to show hearing loss disability within the meaning 
of 38 C.F.R. § 3.385.  A September 1995 VA medical record 
contained a provisional diagnosis of possible hearing loss .

A VA audiometric examination for rating purposes was 
conducted in July 1996.  The veteran initially did not 
cooperate for the audiometric evaluation, and initially 
exhibited significant non-organic overlay which was 
attributed to malingering.  However, after cooperation was 
obtained, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
25
LEFT
20
20
20
20
25

Speech audiometry using the Maryland CNC test revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.  

Analysis

As noted above, in order for a claim to be well grounded, 
three elements must be presented: (1) a current disability; 
(2) evidence of in-service incurrence; and (3) medical nexus 
evidence linking (1) and (2).  See Caluza, supra.

In this case, the second prong of the Caluza well 
groundedness test is met, because the veteran is a combat 
veteran and alleges that he received, essentially, an ear 
injury during a combat situation.  See Caluza.

The first prong of Caluza, the presence of a current 
disability, is not met, however.  There is no competent 
medical evidence of record indicating that the veteran has 
hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  The audiometry which was conducted in 
July 1996 does not satisfy the hearing loss disability 
criteria, and no other report of audiometry satisfying the 
criteria necessary to constitute a hearing loss disability 
within the meaning of VA service connection law has been 
submitted.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court indicated that it was necessary to satisfy the criteria 
of 38 C.F.R. § 3.385 in order to show hearing loss disability 
within the meaning of the law.  The medical evidence which 
concerns hearing loss does not plausibly show that the 
veteran has hearing loss disability as defined by the law.  

While the veteran has alleged that he currently has hearing 
loss disability, as a layperson, his assertion to this effect 
is of no probative value and can not constitute medical 
evidence of current hearing loss disability to well ground 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Court has recently reaffirmed the holding in a long, 
unbroken line of cases, commencing with Caluza, to the effect 
that the combat evidence rule at 38 U.S.C.A. § 1154(b) which 
relaxes service incurrence or aggravation evidentiary burdens 
for combat veterans, in no way relaxes the combat veteran 
claimant's burden of submitting competent medical evidence of 
current disability.  See Kessel.

Additionally, with reference to Caluza prong three, the Board 
notes that there is no competent medical evidence of record 
of a nexus between the claimed current hearing loss 
disability and any incident of service origin.  As with the 
first prong of Caluza, it is not possible for a combat 
veteran to indicate, through his own statements, that there 
is a medical nexus between current hearing loss disability 
and any incident of service origin.  Medical evidence is 
required.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  Even assuming combat status, the veteran must 
provide satisfactory evidence of a relationship between his 
service and his current hearing loss. He has not done so.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.



Entitlement to service connection for tinnitus

Factual background

The veteran states that he has tinnitus due to a bridge 
exploding in service when he was working on it and guarding 
it.

Service medical records do not contain any mention of 
tinnitus.  On service discharge examination in September 
1971, the veteran's ears were clinically normal.  

A September 1995 VA medical record assesses tinnitus and 
indicates that the veteran was to be referred to ear, nose, 
and throat/audiology.  A September 1995 VA medical record 
refers the veteran to ear, nose, and throat/audiology for a 
history of tinnitus since a mortar explosion in Vietnam.

A July 1996 VA general medical examination report indicates 
that the veteran reported sustaining instant tinnitus due to 
a mortar explosion in Vietnam, and having tinnitus ever 
since.  The veteran also indicated that his tinnitus was 
bilateral.  Physical examination of the ears was normal.

A July 1996 VA audiometric examination report indicates that 
the veteran reported the gradual onset of tinnitus, and that 
it was constant and bilateral.

Analysis

The first prong of Caluza, current disability, has been met, 
as tinnitus was assessed during the VA audiology examination 
in July 1996.  The Board observes that this assessment 
appears to have been based entirely on the veteran's self-
report, since as noted above hearing tests were normal once 
the veteran's reported malingering was overcome by 
counseling.  Nonetheless, for the limited purpose of 
determining whether the claim is well grounded, a current 
disability will be assumed.

The second prong of Caluza, evidence of in-service 
incurrence, is also met, as the veteran states that he was in 
a combat situation in close proximity to a bridge when it 
exploded in service, and that he had ringing of his ears at 
that time.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record showing that that there 
is a nexus between the veteran's current tinnitus disability 
and any incident of service origin.  See Chelte, supra.

While the veteran in essence states that there is a medical 
nexus between his claimed tinnitus and service, as a 
layperson, his opinions to this effect are of no probative 
value, whether or not they are written in his own papers or 
the records of his physicians.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  Moreover, while some health care givers have 
reported in clinical records the veteran's statements to the 
effect that his tinnitus is due to an explosion during 
service, mere transcription of a veteran's medical opinion in 
an unenhanced fashion in a medical record does not constitute 
medical nexus evidence which is sufficient to make a claim of 
entitlement to service connection well grounded.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran further states essentially that he has had 
continued symptomatology from tinnitus since service, 
notwithstanding a gap of approximately 25 years between 
service and his initial complaint of tinnitus.  Pursuant to 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), medical 
evidence opining that the current symptoms are related to an 
in-service disease or injury must be furnished when there is 
an allegation of continuing symptomatology from disease or 
injury allegedly incurred in service.  See also Rose v. West, 
11 Vet. App. 169 (1998).  Such medical evidence has not been 
submitted.


Entitlement to service connection for left ankle and left 
lower leg disabilities

These two claims will be discussed jointly for the sake of 
convenience.

Factual background

The veteran asserted in April 1997 that he was on a practice 
maneuver in service in about 1970 or 1971 in Okinawa when the 
jeep he was in overturned and landed on his left ankle and 
left lower leg.

Service medical records contain no specific references to 
left ankle or left leg injuries.  A January 1965 service 
medical record shows treatment for a heel contusion.  A July 
1970 radiographic report indicates that X-rays revealed a 
left great toe fracture.  An August 1970 note referring the 
veteran to the orthopedic service indicates that his left 
great toe had been fractured in July 1970 and that it had 
been treated initially with a short cast and then later with 
a splint when cast irritation resulted.   On service 
discharge examination in September 1971, the veteran's lower 
extremities were normal.

A September 1995 VA medical record indicates that the veteran 
reported a history of a left tibia fracture.  He stated that 
the fracture had occurred when he sustained a crushing injury 
to the left lower leg under a jeep.  

On VA examination in July 1996, the veteran reported a 
history of a possible left ankle fracture and of a left lower 
leg fracture.  He advised the VA orthopedic examiner that in 
1969, a jeep rolled over onto his ankle and caused a fracture 
of it.  He stated that it was placed in a cast for about six 
weeks, and that after three weeks, the ankle healed fairly 
well, and that he was then ambulatory.  He occasionally now 
would have problems with the ankle because it would lock on 
him and then it would swell up for a day or two.  Clinically, 
the left ankle was slightly larger than the right and had 
minimal effusion.  The diagnosis was old fracture of the left 
ankle, healed, with sequela as indicated.  X-rays of the left 
ankle were negative.  

Analysis

As to the left ankle disability claim, the first prong of 
Caluza is met, as a current left ankle disability was 
diagnosed in July 1996.  The second prong of Caluza is also 
met, as the veteran is capable of indicating that he had left 
ankle symptoms in service and that an event such as a jeep 
landing on his ankle occurred in service.

The third prong of Caluza has not been met, however, as there 
is no competent medical evidence of record of a nexus between 
the veteran's current left ankle disability and any 
in-service left ankle problems.  While the VA examiner who 
examined the veteran in July 1996 indicated that the veteran 
had sequela of an old ankle fracture, he did not opine that 
they were sequela of an in-service ankle fracture.  Under 
these circumstances, his diagnosis does not constitute prong 
three Caluza evidence, since it does not relate current left 
ankle disability to service.

As far as the left lower leg disability claim is concerned, 
the second prong of Caluza is met, as the veteran's April 
1997 statement is competent evidence that a jeep landed on 
the veteran's left lower leg in service.

The first prong of Caluza is not met with respect to the left 
lower leg claim, however, as there is no competent medical 
evidence of record of a current left lower leg disability.  
While the veteran in essence has indicated or feels that he 
has a current left leg disability, his opinion on this matter 
is not sufficient to satisfy the prong one or current 
disability well grounded claim requirement.  Medical evidence 
is required.  Caluza; Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  The VA examiner in July 1996 listened to and 
recorded the veteran's history about an in-service left lower 
leg fracture, but did not diagnose any disability.  The 
veteran's reported history transcribed in a medical record 
does not become medical evidence sufficient to show current 
disability.  See LeShore, supra.

The third prong of Caluza is not met, either, as there is no 
competent medical evidence of record indicating that there is 
a medical nexus between any such current left lower leg 
disability and any in-service left lower leg injury.  Once 
again, while the veteran has indicated or feels that there is 
a medical nexus, his opinion as to this matter is not 
competent medical evidence thereof, as he is a layperson.  
See Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 
93. 

Entitlement to service connection for a pulmonary disability

Factual background

In April 1997, the veteran stated that he had pulmonary 
problems in service and that he was treated for such during 
service in approximately 1969 in El Toro, California.  He 
stated that at that time, he passed out and was taken to a 
treatment facility there, and that he was prescribed an 
inhalant aerosol and an injection.  He stated that this 
treatment was for chronic obstructive pulmonary disease and 
bronchitis.  

Service medical records reveal no pulmonary treatment in 
service.  A chest X-ray in November 1969 was normal.  On 
service discharge examination in September 1971, the 
veteran's lungs and chest were normal, as was a chest X-ray.  

On VA examination in July 1996, the veteran reported that in 
the late 1960's or early 1970's, he developed difficulty with 
breathing and wheezing, and that he was diagnosed with asthma 
and had been on inhalers ever since.  Clinically, his lungs 
were clear with no rales, rhonchi, or wheezes.  The diagnosis 
was asthma by history.  Pulmonary function testing which was 
ordered was subsequently revealed to be negative.  Chest 
X-rays revealed hyperaeration with increased interstitial 
markings consistent with chronic obstructive pulmonary 
disease.

The veteran was treated by VA for bronchitis which resolved 
in February 1996.  In June 1996, he was assessed with 
possible mild asthma.  In January 1997, he was assessed with 
probable asthma.  Asthma was assessed in June 1997.

Analysis

The first prong of Caluza is met, as there is a current 
diagnosis of asthma based on the January 1997 VA medical 
record assessing probable asthma.  The second prong of Caluza 
is also arguably met, for the limited purpose of determining 
whether the claim is well grounded, because, notwithstanding 
the pertinently negative service medical records. the veteran 
has stated that he had respiratory symptoms in service.  The 
veteran's statements concerning what occurred during service 
are presumed to be true for this limited purpose.  In 
determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record opining that there is a 
nexus between the veteran's current asthma disability and any 
in-service pulmonary disease or injury.  While the veteran 
may feel that any current pulmonary disability is related to 
service, as a layperson, his opinion as to this matter does 
not constitute the medical evidence which is necessary to 
supply the nexus or third prong of the Caluza well 
groundedness test.  Medical evidence is required.  While the 
veteran has advised a physician that he had asthma in 
service, and that he had been on inhalers ever since, the 
fact that what he stated was reduced to history in a medical 
record does not transform it into a medical opinion of a 
nexus to or chronicity since service.  See LeShore, supra.

Entitlement to service connection for a disability causing 
rectal bleeding

The veteran asserted in April 1997 that he had rectal 
bleeding in service, but that he was not treated for it 
because he did not want anybody to examine his rectum.

Service medical records contain no reference to rectal 
bleeding, and clinically on service discharge examination in 
September 1971, the veteran's anus and rectum were normal.  

On VA examination in July 1996, the veteran reported that in 
1990, he began to have pain and rectal bleeding on toilet 
paper after a bowel movement, that it occurred about every 
three months, and that he has some rectal itching which he 
treated with Preparation H rectal ointment.  Clinically, he 
had grade I hemorrhoids, no abnormality in the wall of the 
bowel, and negative occult blood.  The diagnosis was 
hemorrhoids.

VA sigmoidoscopy in October 1996 revealed a few small 
diverticula in the transverse, descending, and sigmoid colon, 
according to a November 1996 VA treatment record.  

A February 1997 consultation request reports a history of 
episodes of rectal bleeding for many years and indicates that 
sigmoidoscopy in October 1996 had revealed a small benign 
sessile polyp at 22 centimeters.  The provisional diagnosis 
was low sigmoid polyp.

VA colonoscopy in May 1997 accomplished removal of four 
polyps and observed multiple diverticula and moderate 
internal hemorrhoids.

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is evidence of current disability, namely 
hemorrhoids, polyps, and diverticula.  The second prong of 
the Caluza well groundedness test is arguably also met, as 
the veteran is competent to indicate that he observed rectal 
bleeding during service.  

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record indicating that there is 
a nexus between current hemorrhoid, polyp, or diverticula 
disability any in-service disease or injury.  While the 
veteran apparently feels that there is a nexus to service, 
his own beliefs are not sufficient to satisfy the nexus to 
service well groundedness element.  Espiritu, 2 Vet. App. 
495; Grottveit, 5 Vet. App. 93.  Competent medical evidence 
is required.  

Entitlement to service connection for peptic ulcer disease

Pertinent law and regulations

In addition to the law and regulations described above, one 
of the ways to obtain service connection for peptic ulcer 
disease is to show that it was manifested to a degree of 10 
percent within one year of discharge from a period of active 
service lasting 90 or more days, in which case the service 
incurrence of such disability is rebuttably presumed.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Factual background

The veteran stated in April 1997 that he received treatment 
for ulcers in service in 1970 or 1971, and that he vomited 
blood at the time.  

Service medical records reveal no diagnosis of ulcer disease.  
A January 1965 service medical record shows treatment for 
complaints of nausea, vomiting, headache, and sore throat.  
On service discharge examination in September 1971, 
clinically, the veteran's abdomen and viscera were normal.

On VA examination in July 1996, the veteran reported that in 
1969, while he was in Vietnam, he began to have epigastric 
pain which was made worse by anxiety, and that he was given 
antacids for it, and that they provided relief.  He stated 
that he thought that an ulcer had been diagnosed by X-ray in 
1969, and that, overall, his ulcer type symptoms were better, 
especially in the past year.  After clinical examination of 
the abdomen, which revealed no masses, tenderness, or 
organomegaly, and after a negative occult blood study, the 
diagnosis was of duodenal ulcer in 1969 with recurrent 
epigastric distress and pain, improved over the past two 
years since medication for nervous problems had been adjusted 
and his anxiety problems had improved.

Another July 1996 VA examination report contains similar 
information and adds historical information to the effect 
that the veteran had not had any upper gastrointestinal 
series since service, was not on any prescribed medication, 
and would take Tums(r) and Rolaids(r) for indigestion with very 
much success.  He denied vomiting any blood.

An October 1996 VA medical record indicates that the veteran 
had an upper gastrointestinal series that day, and that it 
revealed peptic ulcer disease and gastroesophageal reflux 
disease.

Analysis

The first prong of Caluza is met, as there is competent 
medical evidence of record of a current peptic ulcer disease 
disability, namely, the October 1996 VA medical record which 
indicates that an upper gastrointestinal series that day had 
revealed it. 

The second prong of Caluza is also met, as there is competent 
evidence of in-service stomach problems by way of either the 
January 1965 service medical record or the veteran's recent 
statements of in-service stomach symptomatology.  The Board 
does not accept, however, the veteran's statement that he was 
treated for "ulcers" during service, as such involves a 
medical diagnosis which he is not competent to make.

The third prong of Caluza is not met, however, either on a 
direct, presumptive, or secondary service connection basis, 
as there is no competent medical evidence to establish a 
nexus.  

With respect to direct service connection, while the veteran 
has indicated that he had ulcer disease in service and that 
he thought he had an X-ray in service which revealed peptic 
ulcer disease, his own assertions to this effect as a 
layperson are incapable of indicating that there is a nexus 
between his current peptic ulcer disease disability and his 
in-service symptoms.  Caluza; Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.  Moreover, being a layperson, he 
is unable to indicate what X-rays in service may have 
demonstrated.  

The Board recognizes that a July 1996 VA examination 
diagnosis referred to a diagnosis of duodenal ulcer in 1969 
(during service).  However, that diagnosis was based on the 
veteran's self-reported history, and as such, does not serve 
as competent medical evidence of a nexus to service.  See 
LeShore.

With respect to presumptive service connection, the Board 
notes that if ulcer disease is manifested to a degree of 10 
percent within a year of service discharge, it is rebuttably 
presumed to have been incurred in service.  However, there is 
no competent medical evidence that the veteran's peptic ulcer 
disease was manifested to a degree of 10 percent within one 
year of the veteran's September 1971 active service 
discharge.  Indeed, there is no diagnosis of peptic ulcer 
disease for a quarter of a century after service.  The 
provisions of 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 
and 38 C.F.R. §§ 3.307 and 3.309 therefore do not serve as a 
nexus to service in this case.

Although it is somewhat unclear whether the veteran is 
contending in the alternative that his currently diagnoses 
peptic ulcer disease is secondary to his service-connected 
PTSD, the Board has explored this possibility.  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995); Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994) (lay testimony that one condition was 
caused by a service-connected condition was insufficient to 
well ground a claim).

With respect to third prong (medical nexus) analysis under 
secondary service connection, the Board notes that there is 
no competent medical evidence of record which established a 
causal relationship between the veteran's service-connected 
PTSD and his peptic ulcer disease, including pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995) (which indicates that 
secondary service connection may be granted for a disability 
to the extent that it is chronically made worse/aggravated by 
a service-connected disability).  

Entitlement to service connection for a skin disorder, 
including due to Agent Orange exposure

Factual background

In April 1997, the veteran stated that he had chloracne of 
his neck and back drained while he was in Vietnam and also at 
a naval air station in Yuma, Arizona.  He seeks service 
connection for growths of chloracne type disease to his neck 
and back.  He also in essence claims service connection for 
other skin disabilities mentioned below.

On service entrance examination in December 1964, clinically, 
the veteran had a mole on the right side of his face, and a 
mole on his right side of his upper lip.  A Camp Pendleton, 
California February 1965 service medical record states that 
the veteran had a rash on his stomach and arms for 1 1/2 
days.  Clinically, he had a rash and a sore throat, and 
posterior cervical nodes.  The impression was rubella.  
Medication was prescribed.  The next day, the impression was 
rubella resolving.  On service discharge examination in 
September 1971, clinically, there was a mole on the right 
side of the veteran's face and a mole on the right side of 
his upper lip.

The veteran indicated on a VA examination form in July 1996 
that he had chloracne on his neck, chest, back, and head, and 
that it was recurrent and left scars.  On VA general medical 
examination in July 1996, he reported that he had had some 
folliculitis on the back of his neck and face ever since he 
was in basic training in the early 1960's.  He stated that it 
was better now, but that periodically he would get it mostly 
on his neck and buttock.  Clinically, the skin was normal 
except for a few minor scars from previous folliculitis on 
the nape of his neck.  There were some advanced actinic 
changes of the skin.  

A VA general surgical examination was conducted in July 1996 
for acne of the head, neck, and back.  The veteran reported 
that while he was in Vietnam in 1969, he began to develop 
sebaceous cysts that became infected in the hairline on his 
head posteriorly, and that he also had had some in his 
hairline of his chest and occasionally on his buttocks.  
Clinically, there were a few scars in his hairline.  They 
were each one inch in length and were located in the 
posterior aspect of his head.  No active acne was present on 
the back of his neck, or on his back, or in his anterior 
chest area.  The diagnosis was history of recurrent acne on 
the veteran's neck, head, and back.

On VA evaluation in September 1996, the veteran reported 
having pruritic papules for years.  Clinically, there were a 
few scattered papules on his arms and trunk.  Also, there was 
a one centimeter nevus on his right sideburn area and a 
swollen one in his mustache.  There were also a few scattered 
axillary skin tags.  

At a VA facility in November 1996, three nevi were removed 
from the veteran's right face and left forehead, and three 
skin tags were excised from each axilla with scissors.  

Pertinent law and regulations

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999).  The 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and respiratory cancers.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (see 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection.  He may alternatively 
establish service connection by way of proof of actual direct 
causation, showing exposure to Agent Orange during service 
and that it caused current disabilities.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).  However, for direct service 
connection, where the dispositive issue involves a question 
of medical causation (such as whether a condition claimed is 
the result of active service in the military), then competent 
medical or other probative evidence is necessary to render 
the claim plausible or well grounded.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Analysis

In the interest of clarity, the Board will initially discuss 
the veteran's claim based on the regulations pertaining to 
presumptive service connection.  The claim will then be 
analyzed in light of Combee and other pertinent service 
connection law and regulations.  

The Board notes that while the veteran has claimed that he 
currently has acne, chloracne, and residuals of sebaceous 
cysts, in fact, medically, only a few minor scars from 
previous folliculitis on the nape of his neck, some advanced 
actinic changes of the skin, scattered papules, nevi, 
scattered axillary skin tags, and a few scars in his hairline 
in the posterior aspect of his head have been diagnosed.  

38 C.F.R. §§ 3.307(a) and 3.309(e)

The veteran in essence contends that he has chloracne as a 
result of exposure to Agent Orange in Vietnam.  

The first prong of the Caluza analysis under 
38 C.F.R. §§ 3.307(a) and 3.309(e), a current disability, is 
not met with respect to chloracne.  There is no current 
diagnosis of current chloracne.  In the absence of diagnosis 
of a current listed disability, the second and third prongs 
are not met, and service connection may not be granted 
thereunder for the disabilities specified therein.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board notes that since chloracne, a disease specified in 
38 C.F.R. § 3.309(e), has not been diagnosed, it may not be 
presumed that the veteran was exposed to Agent Orange in 
service for the purpose of establishing service connection 
for chloracne.  Vietnam service in and of itself is not 
sufficient to presume Agent Orange exposure under 
38 C.F.R. §§ 3.307(a) and 3.309(e).  McCartt, 12 Vet. App. at 
168.  

The Board advises the veteran that if he submits a current 
diagnosis of chloracne from a physician, then this would well 
ground his claim for service connection under Agent Orange 
exposure provisions, as he served in Vietnam.

Other skin disorders have been diagnosed.  However, Agent 
Orange exposure may not be presumed under 
38 C.F.R. §§ 3.307(a) and 3.309(e), as they are not listed at 
38 C.F.R. § 3.309(e).  Presumptive service connection for 
them pursuant to 38 C.F.R. §§ 3.307(a) and 3.309(e), 
moreover, is not specified, and the list of disabilities for 
which presumptive service connection is grantable under such 
regulations is exclusive.

The veteran, being a layperson, is unable to supply a medical 
diagnosis of chloracne or to provide a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required.  Therefore, his assertions of having chloracne and 
of a relationship between it and service is not competent 
medical evidence of the same.  

Combee

Applying Combee to this case, the Board notes that there is 
no medical evidence on file linking the veteran's claimed 
Agent Orange exposure to any skin disorder.  As noted above, 
as a lay person, the veteran is not competent to provide a 
medical nexus opinion.  Espiritu, 2 Vet. App. 495; Grottveit, 
5 Vet. App. 93.

As discussed above, service connection may not be granted for 
chloracne under any circumstances because such disability has 
not been diagnosed.  With respect to the other skin 
disabilities diagnosed, there is no competent medical 
evidence of record of a nexus between them and any incident 
of service, including the claimed Agent Orange exposure, the 
claimed in-service symptomatology, or the rubella which the 
veteran had in 1965.  The veteran, being a layperson, is 
unable to indicate that there is a nexus between his current 
skin disorders and his service.  See Espiritu, 2 Vet. App. 
495; Grottveit, 5 Vet. App. 93.  

In short, with respect to the issues discussed above, well 
grounded claims of entitlement to service connection have not 
been presented.  The benefits sought on appeal are 
accordingly denied.


Additional matters

Because the claims discussed above are not well grounded, VA 
is under no further duty to assist the veteran in developing 
facts pertinent to them.  38 U.S.C.A. § 5107(a).  VA's duties 
to assist depend upon the particular facts of the case, and 
the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the veteran has specifically referenced 
other known and existing evidence which is not of record and 
which would support the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the Board finds that VA is 
not on notice of any known and existing evidence which would 
render the veteran's claims plausible.  

The Board notes that there were two requests to obtain 
records of treatment which was specifically alleged by the 
veteran in June 1996 to have taken place in service, and that 
each request was met with a National Personnel Records Center 
response that all available records were forwarded to the RO 
after the first request.  Moreover, as far as post-service 
records are concerned, in the veteran's December 1995 VA Form 
21-526, the veteran indicated only that he had been treated 
by VA, and only since 1995.  Subsequently, the RO made a 
successful request to obtain such VA records.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well 
grounded, namely, competent medical evidence as described 
above.

The veteran's representative contends on appeal that if the 
Board finds veteran's the claims to be not well grounded, the 
claims must be remanded for further development.  The 
representative cites VA Adjudication Procedure Manual M21-1 
for the proposition that VA must fully develop a claim before 
a decision is made as to its well groundedness.

The veteran's arguments have in essence been disposed of by 
the Court in Morton v. West, 12 Vet. App. 477 (1997).  Morton 
was decided on July 14, 1999, after the veteran's 
representative provided a very detailed and cogent argument 
on this point in June 1999.  The Board is required to follow 
the precedent opinions of the Court. 38 U.S.C.A. § 7269.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, VA has no duty to assist the veteran in 
developing the above claims. 

Entitlement to service connection for an anxiety disorder 
other than post-traumatic stress disorder

As noted above, service connection is in effect for PTSD and 
it is rated as 100 percent disabling.  The veteran appears to 
be seeking service connection for an anxiety disorder other 
than PTSD, on either a direct or secondary basis.  He states 
in his April 1997 statement, "my claimed Anxiety condition 
is as a result of my PTSD condition and is related to combat 
traumatic events." (sic)

Service medical records reveal no treatment for or diagnosis 
of an anxiety disorder.  On service discharge examination in 
September 1971, clinically, the veteran was normal 
psychiatrically.

On VA evaluation in September 1995, the veteran reported that 
since Vietnam, he had spells of panic with a fast heart beat, 
sweating, and tightening of his muscles.  After clinical 
evaluation, the assessments were acute panic disorder and 
acute PTSD.  

A November 1995 VA medical record notes assessments of PTSD 
and rule out panic disorder.  With respect to the latter, 
there was a question as to whether or not the veteran had a 
bona fide panic disorder or fear of losing control.  Another 
November 1995 VA medical record indicates that the veteran 
reported panic attacks and extreme anxiety associated with 
hyperarousal.  The diagnoses were panic disorder and PTSD.

A July 1996 VA psychiatric examination report diagnosed PTSD 
only.  PTSD and panic disorder were assessed on VA evaluation 
in August 1996.  

December 1996 and February 1997 VA treatment records show 
that anxiety was present clinically, and that PTSD was 
assessed.  PTSD was assessed in May 1997.  On VA evaluation 
in February 1998, the veteran was assessed to be "an anxious 
gentleman who has PTSD".  

Analysis

The first prong of Caluza/Reiber is met, as there is 
competent medical evidence of record of a current panic 
disorder disability, and a panic disorder is an anxiety 
disorder other than PTSD.  The second prong is met also, as 
there is service-connected PTSD.  The third prong is met, 
additionally, as there arguably is competent medical evidence 
of record of a nexus between PTSD symptomatology and the 
diagnosed panic disorder in the form of the November 1995 VA 
medical record reported above, which diagnosed both PTSD and 
panic disorder and implied a connection between the two.

Since the three prongs of the Caluza/Reiber well groundedness 
test are met, it must be concluded that the claim is well 
grounded.  

Since the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD has been determined to be well grounded, VA's statutory 
duty to assist attaches.  See 38 U.S.C.A. § 5107 (West 1991).  
For reasons which will be explained below, the Board will 
remand this issue for further evidentiary development.



ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss disability 
is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a left ankle disability is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a left lower leg disability is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a pulmonary disability is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a disability causing rectal 
bleeding is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for peptic ulcer disease is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a skin disorder, including due to 
Agent Orange exposure, is denied.

A well grounded claim has been submitted with respect to the 
claim of entitlement to service connection for an anxiety 
disorder other than PTSD.  To that extent only, the appeal is 
allowed.



REMAND

As indicated above, the Board has concluded that the veteran 
has presented a well grounded claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD.  However, this does not end the Board's inquiry.  It is 
noted that there is some earlier evidence of record to the 
effect that the veteran has panic disorder, and that it was 
caused by or associated with the veteran's service-connected 
PTSD.  The extent of this association, if any indeed exists, 
is not clear.  In addition, more recently, PTSD alone has 
been assessed, and panic disorder has not been identified.  

While it has been conceded for well groundedness purposes 
that the veteran has a current panic disorder, it is unclear 
whether or not that in fact is the case.  The existence of a 
current psychiatric disability coexisting with PTSD must be 
determined, as must the factual matter of whether or not any 
such current panic disorder had its onset in service or was 
proximately due to or the result of the veteran's 
service-connected PTSD.  

The Board notes that there has been only one VA psychiatric 
examination, and that it was conducted before panic disorder 
was diagnosed.  A VA psychiatric examination is therefore 
necessary to resolve questions as to actual existence of 
panic disorder or other coexisting psychiatric disability, 
and as to relation to service or to the veteran's 
service-connected PTSD.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The veteran should be requested to 
identify the location of any additional 
pertinent medical records pertaining to 
psychiatric treatment which he has 
received.  Thereafter, the RO should 
comply with 38 C.F.R. § 3.159 (1998), 
including by attempting to obtain and 
incorporate into his claims folder all 
such medical records of treatment which 
have not already been obtained.  

2.  Thereafter, a VA psychiatric 
examination should be conducted.  The 
veteran's claims folder should be made 
available to and reviewed by the 
psychiatrist prior to the examination.  
The examining psychiatrist should review 
the claims folder, examine the veteran, 
and thereafter render an opinion with 
reasons as to whether or not the veteran 
has a current acquired psychiatric 
disorder in addition to his 
service-connected PTSD, and if so, 
whether or not such psychiatric disorder 
is related to service or was caused, in 
whole or in part, by the veteran's 
service-connected PTSD.  The report of 
the examination should be associated 
with the veteran's claims folder.

3.  Thereafter, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder other than PTSD.  
If the veteran's claim is not granted, 
then the veteran and his representative 
should be issued a Supplemental 
Statement of the Case and should be 
given an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Service connection is in effect for residuals of a left great toe fracture.  
  The duodenal ulcer diagnosis reported at the time of the July 1996 VA examination was purely by history, 
and as such does not serve as competent medical evidence of current disability.  LeShore.

